IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 28, 2008
                                     No. 07-10552
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

DAVID GLEN WEEMS

                                                  Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:07-CV-576


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       David Glen Weems, Texas prisoner # 494864, pleaded guilty in 1989 in
separate proceedings to burglary of a habitation and to unauthorized use of a
motor vehicle and was sentenced to concurrent terms of 15 years in prison. His
pleadings indicate that he was released on parole, reincarcerated for a parole
violation, released again, and once again imprisoned for violating parole
conditions. According to the record, his most recent reincarceration was in 2007.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   ORDER
                                  No. 07-10552

In February 2007, Weems filed a 28 U.S.C. § 2254 application asserting that his
imprisonment on parole violations is unconstitutional.        The district court
dismissed his applciation as barred by the one-year statute of limitations.
      To the extent that Weems challenges the constitutionality of his most
recent parole revocation and sentence, which he alleges occurred in 2007, his
application would be timely as it was brought within one year of that judgment.
Thus, Weems has shown that reasonable jurists would debate whether the
dismissal of his application as time-barred was correct. Slack v. McDaniel, 529
U.S. 473, 484 (2000). In addition, Weems may have a protected liberty interest
in street time because, in 2001, the Texas Legislature amended TEX. GOV’T CODE
§ 508.283 to provide credit for street time following revocation under certain
circumstances unless the inmate was ineligible for mandatory supervision under
TEX. GOV'T CODE ANN. § 508.149(a). The record is insufficiently developed on
this issue. Finally, at the time Weems filed his application, he had a state post-
conviction application pending, which would have rendered his claims
unexhausted. However, the current status of his state application is unclear.
      Accordingly, we GRANT Weems’s motion for a COA regarding whether the
district court erred in dismissing his challenge to his current incarceration and
most recent parole revocation was barred by limitations. We DENY a COA as
to any other claims. The judgment of the district court is VACATED and this
matter is REMANDED to the district court for further proceedings consistent
with this order.    We express no opinion on the ultimate outcome of the
proceedings.




                                        2